Title: From James Madison to James Monroe, 20 June 1819
From: Madison, James
To: Monroe, James


Dear Sir
Montpr. June 20. 1819
Mr. Ths. Lehré of S. C. is a candidate for the vacant Collectorship of Charleston, and writes that I shd bear some testimony to you in favor of his pretensions. Not having any personal knowlege of him this can relate only to his political sentiments and conduct as they were from time to time communi[ca]ted to me, and to the general standing which I have understood him to possess with his fellow Citizens. In all these respects I have always been led to regard him in a favorable light; and to class him among the most active and useful patriots of his State. In saying this, I am aware that I consult more a desire not to withold an expected letter to you, than any probability that I can assist your judgment in selecting the officer, better informed as it must be from other sources, and particularly during your late presence on the spot. Always & respectfully yours
James Madison
I inclose his letter wch. please to return to me.
